Citation Nr: 0705197	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  03-26 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches incurred 
as a result of an in-service head injury.

2.  Entitlement to service connection for a dizziness 
disorder incurred as a result of an in-service head injury.

3.  Entitlement to service connection for ear problems 
incurred as a result of an in-service head injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to May 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for residuals of a 
head injury, to include ear, headache, and dizziness 
disorders.  In April 2005, the veteran testified before the 
Board at a hearing that was held in Washington, D.C.  In 
August 2005 and in September 2006, the Board remanded the 
claim for additional development.

The issue of entitlement to service connection for ear 
problems incurred as a result of an in-service head injury is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran's headaches have been diagnosed as tension 
headaches, and have been determined to be unrelated to his 
period of service, or to any incident therein, including an 
in-service head injury.

2.  The veteran's dizziness disorder (orthostatic 
hypotension) is unrelated to his period of service, or to any 
incident therein, including an in-service head injury.




CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1131; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006).

2.  A dizziness disorder was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1131; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including disorders of the nervous 
system, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

A.  Headaches

The veteran's service medical records reflect that in 
December 1958 he fractured his left zygomatic arch and 
mandible while playing football.  While treatment records 
associated with these injuries are largely unavailable, those 
records that are available demonstrate that he was 
hospitalized for a period of 18 days as a result of these 
injuries.  His service medical records are otherwise silent 
as to complaints of headaches.  On examination in May 1959, 
prior to his separation from service, the veteran denied a 
history of frequent or severe headaches.  Neurological 
examination in May 1959 revealed no abnormalities.  The Board 
accordingly finds that chronicity of headaches in service is 
not established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
headaches.  38 C.F.R. § 3.303(b).  While the veteran asserted 
in testimony before the Board that he has experienced 
headaches on a daily basis since his separation from service, 
the first post-service clinical evidence regarding complaints 
of headaches is dated in an August 2001 VA examination.  At 
that time the veteran reported a history of a traumatic head 
injury which he alleged resulted in headaches that affected 
his eyes, hearing, and balance.  He reported that the 
headaches had occurred periodically since his separation from 
service generally when he lied down to go to sleep, and that 
they resolved with getting up and moving about.  The veteran 
reported that he took no medication aside from aspirin for 
his headaches, which did not relieve his discomfort.  The 
examiner did not comment as to the etiology of the veteran's 
headaches.  A September 2001 CT scan of the head revealed no 
abnormalities.  The next clinical evidence of a complaint of 
headaches is on VA examination in October 2006.  At that 
time, the veteran reported a 48-year history of daily 
prostrating headaches which required him to take pain 
medication every four hours, which appears to have originally 
been prescribed for his complaints of gout.  He reported that 
he sat in a dark room all day every day, as light exacerbated 
the headaches.  There were no associated gastrointestinal 
symptoms.  The examiner determined that based upon the 
symptomatology described by the veteran, his headaches were 
more likely tension headaches, rather than post-traumatic in 
nature.  The examiner accordingly determined that the head 
injury the veteran had sustained in service had resolved 
without residuals.  The rationale provided for this opinion 
was that no residuals had been found on clinical or 
radiological examination since the date of the injury.  

The first clinical evidence of a complaint of headaches is 
dated in August 2001,  more than 42 years after his 
separation from service.  Given the length of time between 
his separation from service and the initial record of 
complaint, the veteran is not entitled to service connection 
for a nervous disorder manifested by post-traumatic headaches 
on a presumptive basis.  Additionally, in view of the lengthy 
period without treatment, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service, including an in-service head 
injury, and the veteran's headaches.  Indeed, the evidence of 
record weighs against such a finding.  Thus, service 
connection for headaches as a result of an in-service head 
injury is not warranted.

The Board has considered the veteran's assertions that his 
headaches are related to his service, including the in-
service head injury.  However, as a layperson, the veteran is 
not competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  See e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

The Board finds that the file does not contain competent 
medical evidence demonstrating that the veteran's headaches 
were incurred in or aggravated by his service.  Furthermore, 
there is no competent evidence of record showing that any 
post-traumatic headaches manifested during the year following 
the veteran's separation from service or that the headaches 
are the result of an in-service head injury.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Dizziness

The veteran's service medical records reflect that in 
December 1958 he fractured his left zygomatic arch and 
mandible while playing football.  While treatment records 
associated with these injuries are largely unavailable, those 
records that are available demonstrate that he was 
hospitalized for a period of 18 days as a result of these 
injuries.  His service medical records are otherwise silent 
as to complaints of dizziness.  On examination in May 1959, 
prior to his separation from service, the veteran denied a 
history of dizziness or fainting spells.  Examination in May 
1959 revealed no abnormalities.  The Board accordingly finds 
that chronicity of dizziness in service is not established in 
this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
dizziness.  38 C.F.R. § 3.303(b).  While the veteran asserted 
in testimony before the Board that he has experienced 
dizziness on a daily basis since his separation from service, 
the first post-service clinical evidence regarding complaints 
of dizziness is dated in an August 2001 VA examination.  At 
that time the veteran reported difficulty with equilibrium, 
associated with a history of a traumatic head injury which he 
alleged resulted in headaches that affected his eyes, 
hearing, and balance.  Neurological examination, however, 
revealed a negative Romberg's test.  No other neurological 
abnormalities associated with complaints of dizziness were 
noted.  The next clinical evidence of a complaint of 
dizziness is on VA examination in October 2006.  At that 
time, the veteran reported a 48-year history of daily 
prostrating headaches with associated dizziness that occurred 
on an intermittent basis.  He described the dizziness as 
being brought on by standing, and stated that when it 
occurred he felt as though he was losing his balance.  He 
reported that this sensation generally caused him to fall 
between two and three times per month, but that he was able 
to get up after each fall.  He had not been injured by 
falling.  He also reported experiencing seizures, which the 
examiner determined sounded more like hypoglycemic episodes 
or near syncope rather than "real" seizures.  The examiner 
determined that based upon the symptomatology described by 
the veteran, the standing disequilibrium episodes strongly 
suggested postural hypotension.  The examiner accordingly 
determined that the head injury the veteran had sustained in 
service had resolved without residuals.  The rationale 
provided for this opinion was that no residuals had been 
found on clinical or radiological examination since the date 
of the injury.  

The first clinical evidence of a complaint of dizziness is 
dated in August 2001,  more than 42 years after his 
separation from service.  Given the length of time between 
his separation from service and the initial record of 
complaint, the veteran is not entitled to service connection 
for a nervous disorder manifested by dizziness on a 
presumptive basis.  Additionally, in view of the lengthy 
period without treatment, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service, including an in-service head 
injury, and the veteran's reports of dizziness.  Indeed, the 
evidence of record weighs against such a finding.  Thus, 
service connection for dizziness as a result of an in-service 
head injury is not warranted.

The Board has considered the veteran's assertions that his 
dizziness is related to his service, including the in-service 
head injury.  However, as a layperson, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  See e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

The Board finds that the file does not contain competent 
medical evidence demonstrating that the veteran's dizziness 
was incurred in or aggravated by his service.  Furthermore, 
there is no competent evidence of record showing that any 
dizziness manifested during the year following the veteran's 
separation from service or that the dizziness is the result 
of an in-service head injury.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for headaches incurred as a result of an 
in-service head injury is denied.

Service connection for a dizziness disorder incurred as a 
result of an in-service head injury is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for ear problems incurred 
as a result of an in-service head injury.

In September 2006, the Board remanded the claim for an 
examination to determine whether the veteran's complaints of 
ear problems were related to the head injury he sustained in 
service in 1958.  On examination in October 2006, however, 
the examiner addressed whether the veteran's "eye" problems 
rather than "ear" problems were related to the head injury.  
Accordingly, an additional examination is necessary in order 
to address whether the veteran's ear complaints are related 
to the in-service head injury.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
examination of the ears, including an 
audiological examination, in order to 
determine whether any current ear 
problems are the residuals of a head 
injury sustained in service.  The 
claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner's report should indicate that 
the claims folder has been reviewed.  
Based on a review of the historical 
records and medical principles, the 
examiner should provide an opinion as 
to whether it is as likely as not (50 
percent probability or greater) that 
any current ear problems are related to 
the December 1958 head injury.  Any 
opinion expressed by the examiner must 
be supported by adequate rationale.  If 
necessary, the examiner should 
reconcile this opinion with any other 
opinions of record.  If the examiner 
feels that the requested opinion cannot 
be given without resort to speculation, 
the examiner should so state.

2.  Then, after ensuring that any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for ear problems 
incurred as a result of a head injury 
sustained in service.  If action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow him the appropriate period 
for response.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


